DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment (continuation application) filed April 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Summary of the Invention” (paragraphs [0004]-[0006]) on pages 2 and 3, and “Brief Description of the Drawings” (paragraphs [0029], [0047], [0067]) on pages 4, 6 and 7 in the disclosure are different than the Summary of the Invention and Brief Description of the Drawings of the original disclosure in the parent application (application 16/197,103).  This application is a continuation application, not a continuation-in-part application, so the specification of this application has to be same as the original specification in the parent application.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 4, substitute “the” with --a-- before “thickness of a first color emissive LED unit.”
In claim 1, line 4, substitute “the” with --a-- before “thickness of a second color emissive LED unit.”
In claim 1, line 5, substitute “the” with --a-- before “thickness of the third color emissive LED unit.”
In claim 1, line 5, substitute “the” with --a-- before “third color emissive LED unit.”
In claim 8, line 2, substitute “the” with --a-- before “first color LED unit.”
In claim 8, line 2, delete “the” before “other color LED units.”
In claim 8, line 3, substitute “first-” with --first-- before “electrical polarity electrode.”
In claim 8, line 4, substitute “a” with --the-- before “backplane.”
In claim 8, line 5, substitute “electrical isolate the first electrical polarity” with --electrically isolate a first electrical polarity--.
In claim 8, line 6, substitute “the” with --a-- before “second electrical polarity.”
In claim 8, line 6, delete “the” before “each color LED unit.”
In claim 8, line 12, add --electrode-- before “a second electrical polarity.”
In claim 10, line 2, substitute “is” with --are-- after “the color LED units.”
Claims 2-7 and 9 variously depend from claim1 or 8, so they are objected for the same reason.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 discloses “a first electrical polarity electrode of the backplane,” “a second electrical polarity electrode of the backplane,” a first electrical polarity of the color LED unit,” “a second electrical polarity of each color LED unit,” “a second electrical polarity contact metal layer,” “a second polarity semiconductor layer of each color LED unit,” and “a common conductive second electrical polarity electrode” were not described in the specification of the parent application (original disclosure).  This application is a continuation application, not a continuation-in-part application, so the limitations listed above need to be described in the original disclosure.
Claims 9 and 10 depend from claim 8, so they are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US Pub. 2013/0214302; hereinafter “Yeh”).
Yeh discloses [Re claim 1] a color emissive LED array comprising: a substrate 510 (page 5, paragraph 45), 5a plurality of color emissive LED units (520, 530, 540) (page 5, paragraph 45) disposed in an array on the substrate 510 (see fig. 12F), whereas a thickness of a first color emissive LED unit 540 (green light; page 5, paragraph 47) is less than a thickness of a second color emissive LED unit 530 (blue light; page 5, paragraph 47) and less than a thickness of a third color emissive LED unit 520 (red light; page 5, paragraph 46) (the thickness of the green light LED unit 540 is less than the thickness of the blue light LED unit 530 and less than the thickness of the red light LED unit 520; page 5, paragraph 45; see fig. 12F).
Yeh fails to disclose explicitly wherein disposing the plurality of color emissive LED units on a backplane.
	However, Yeh discloses wherein after fabrication of the red, green, blue light emitting diodes are completed, chips are transferred onto a display driving substrate, such as a thin film transistor (TFT) backplane (page 1, paragraph 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to transfer LED chips onto a backplane, as taught by Yeh, in order to electrically connect the LED chips with a circuitry.
Yeh discloses [Re claim 2] wherein the first color emissive LED 10unit 540 is formed by at least one of vertical LED configuration structure or flip chip LED configuration structure (a configuration of the light emitting diode chip can be a vertical type; page 3, paragraph 34).
Yeh discloses [Re claim 3] wherein the second color emissive LED 10unit 530 is formed by at least one of vertical LED configuration structure or flip chip LED configuration structure (a configuration of the light emitting diode chip can be a vertical type; page 3, paragraph 34).
Yeh discloses [Re claim 4] wherein the third color emissive LED 10unit 520 is formed by at least one of vertical LED configuration structure or flip chip LED configuration structure (a configuration of the light emitting diode chip can be a vertical type; page 3, paragraph 34).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 recites the first color emissive LED unit comprising a metal base layer and wherein the metal base layer has a magnetic 20property selected from at least one of Fe, Ni and Co metal.  
Claim 6 recites the second color emissive LED unit comprising a metal base layer and wherein the metal base layer has a magnetic 20property selected from at least one of Fe, Ni and Co metal.  
Claim 7 recites the third color emissive LED unit comprising a metal base layer and wherein the metal base layer has a magnetic 20property selected from at least one of Fe, Ni and Co metal.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 8-10 will be allowed after overcoming the objections and 112(a) rejection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 recites an isolation covered on a portion of each color LED unit to electrically isolate a first electrical polarity of the color LED unit from a second electrical polarity of each color LED unit; and a second electrical polarity contact metal layer disposed on a portion of a second polarity 10semiconductor layer of each color LED unit; and a common conductive second electrical polarity electrode disposed on the isolation to electrically connect the second electrical polarity contact metal layer and a second electrical polarity electrode of the backplane.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 9 and 10 depend from claim 8, so they will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 4, 2022